PER CURIAM.
We accept the state’s concession that it was error to enter equal concurrent sentences under both the Prison Releasee Reoffender Punishment Act and the habitual felony offender statutes. See Grant v. State, 770 So.2d 655 (Fla.2000). We therefore strike the habitual offender designa*942tion. See Green v. State, 782 So.2d 416 (Fla. 2d DCA 2001).
Conviction affirmed; prison releasee reoffender sentence affirmed; habitual offender designation stricken.
WARNER, C.J., DELL and SHAHOOD, JJ., concur.